341 F.2d 581
Robert O'NEAL, Appellant,v.UNITED STATES of America, Appellee.
No. 21437.
United States Court of Appeals Fifth Circuit.
Feb. 12, 1965, Rehearing Denied March 19, 1965.

Sidney E. Lewis, Goldman, Presser & Lewis, Jacksonville, Fla., for appellant.
James H. Walsh, Asst. U.S. Atty., Jacksonville, Fla., Edward F. Boardman, U.S. Atty., Middle Dist. of Florida, for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and DYER, District judge.
PER CURIAM:


1
We have carefully considered the contentions of the appellant dealing with the participation of the trial judge in the conduct of the trial, the admission into evidence of proof of the contents of the containers without accounting for their absence.  Cf. Watson v. United States, 5 Cir., 224 F.2d 910, and the lack of sufficient evidence to take the case to the jury.  We find no error on any of the grounds presented.  As to the rule relating to the admissibility of oral testimony touching on the absence of stamps and the nature of the contents of the containers in 'moonshine' prosecutions, see our recent decision in Burney v. United States, 5th Cir., 339 F.2d 91, 1964.


2
The judgment is affirmed.